Electronically Filed
                                                      Supreme Court
                                                      SCJD-13-0003734
                                                      21-AUG-2014
                                                      10:38 AM



                         SCJD-13-0003734

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              In the Matter of the Investigation of

                  MIMI DESJARDINS, Respondent.


                       ORIGINAL PROCEEDING
                             (#13-01)

                       ORDER OF SUSPENSION
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                  assigned by reason of vacancy)

          Upon review of the October 1, 2013 Findings,

Conclusions and Recommendations submitted by the Commission on

Judicial Conduct (“the Commission”), the Commission’s subsequent

February 20, 2014 recommendation, this court’s March 24, 2014

order to show cause, and Respondent Mimi DesJardins’s April 21,

2014 response to the order to show cause and her attached

declaration and exhibit, this court makes the following findings

of fact and reaches the following conclusions of law based on

clear and convincing evidence.

          On February 17, 2013, Respondent Mimi DesJardins, while

serving as a district court judge of the Second Circuit,
improperly altered ten Judicial Determination of Probable Cause

documents, which is conduct involving dishonesty and deceit.    On

March 9, 2013, the matter was properly referred to the Commission

for further investigation.    On March 15, 2013, the Chief Justice,

in his capacity as administrative head of the courts, pursuant to

the Hawai#i State Constitution, article VI, section 6, see also

HRS §§ 601-2(a) and 601-2(b)(6) (1993), appropriately placed

Respondent DesJardins on paid administrative leave.   By letter

dated April 16, 2013, Respondent DesJardins resigned as a

district court judge, effective May 1, 2013.   On April 23, 2013,

the Office of the Attorney General filed a criminal complaint

charging Respondent DesJardins with one count of tampering with a

government record, in violation of HRS § 710-1017(1)(a) (1993).

Respondent DesJardins amended her resignation to take effect

April 23, 2013.   On May 9, 2013, Respondent DesJardins pleaded no

contest to one count of violating HRS § 710-1017(1)(a) and was

ordered to, inter alia, pay a $2,000.00 fine and perform 300

hours of community service.   Respondent DesJardins was granted a

one-year deferred acceptance of her no contest plea (“the DANC

plea”) and, on April 24, 2014, the District Court of the Second

Circuit entered an order, finding she had paid the fines and had

completed her community service, and granting dismissal of the

matter in accordance with the conditions of the DANC plea.

          On March 24, 2014, this court, pursuant to its inherent


                                  2
and constitutional authority to discipline judges and oversee the

practice of law within its jurisdiction, see Hawai#i State

Constitution, article VI, section 5, HRS §§ 602-5(a)(5) and (6)

(Supp. 2010), In re Disciplinary Bd. of the Haw. Supreme Court,

91 Hawai#i 363, 368, 984 P.2d 688, 693 (1999), entered an order

to show cause upon Respondent DesJardins, notifying her the court

was contemplating a period of suspension up to and including six

months, and offering her the opportunity of an evidentiary

hearing, in recognition of her rights to due process, cf. State

v. Freitas, 61 Haw. 262, 277, 602 P.2d 914, 925 (1979).

Respondent DesJardins declined the offer of an evidentiary

hearing.

            Respondent DesJardins’s misconduct in office violated

Rules 1.2, 2.2, and 2.5 of the Hawai#i Revised Code of Judicial

Conduct, RSCH Rules 8.5(a)(2), 8.5(a)(4), and 8.5(a)(5), and

Rules 8.4(b) and (c) of the Hawai#i Rules of Professional Conduct

(1994).    The misconduct was prejudicial to the performance of

Respondent DesJardins’s duty as a judge to ensure the fair and

impartial administration of justice, brought her judicial office

into disrepute, and undermines public confidence in the

judiciary.    The record therefore establishes that a period of

suspension is required.    In aggravation, Respondent DesJardins’s

conduct involved ten separate falsified documents and affected

the custody status of an arrestee, and Respondent DesJardins has


                                  3
extensive experience in the practice of law.   In mitigation,

Respondent DesJardins has a clean disciplinary record,

immediately admitted her conduct was wrong, was cooperative

during the Commission’s investigation, has expressed remorse for

her conduct, has a reputation as a concerned and committed family

law practitioner, and has performed extensive pro bono work on

behalf of families and children in the Second Circuit.

Therefore,

          IT IS HEREBY ORDERED that Respondent Mimi DesJardins is

suspended from the practice of law in this jurisdiction for 120

days, effective 30 days from the date of entry of this order,

pursuant to article VI, section 5 of the Hawai#i Constitution,

RSCH Rules 8.5 and 8.10, HRS §§ 602-5(a)(5) and (6) (Supp. 2010),

and Disciplinary Bd., 91 Hawai#i at 368, 984 P.2d at 693.

          IT IS FURTHER ORDERED that Respondent DesJardins shall

serve her period of suspension in accordance with the duties

described in RSCH Rule 2.16, including submitting to this court

an affidavit of compliance with her suspension, similar to the

affidavit described in RSCH Rule 2.16(d), within 10 days after

the effective date of her suspension.

          IT IS FURTHER ORDERED that the Commission on Judicial

Conduct shall perform the duties described in RSCH Rules 2.16(e)

and (f), though the Commission may, at its discretion, determine

the best method for transmission of the certified copies of the


                                4
suspension order to the judges of this state.

           IT IS FURTHER ORDERED that Respondent DesJardins shall

bear the cost of publication of the legal notice of suspension by

the Commission, upon the submission by the Commission to this

court of a verified bill of costs within 60 days from the entry

date of this order.

           IT IS FINALLY ORDERED that Respondent DesJardins may

not resume the practice of law until reinstated by order of this

court.   The reinstatement process shall be conducted in

accordance with RSCH Rule 2.17.

           DATED:   Honolulu, Hawai#i, August 21, 2014.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Craig H. Nakamura




                                  5